Citation Nr: 0729694	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for mitral 
valve prolapse with chest pains currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
an increased rating for service-connected mitral valve 
prolapse with chest pains, and continued a 30 percent 
disability evaluation.

This case was remanded for further evidentiary development, 
including a hearing by a Veterans Law Judge, by Board 
decisions dated in August 2005 and June 2006.  The requested 
development has been completed.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2006.  A transcript of the 
hearing is of record.


FINDING OF FACT

The competent medical evidence shows that mitral valve 
prolapse with chest pains is currently manifested by a 
workload of 9 METs; left ventricular dysfunction with an 
ejection fraction of 60 percent; and without any episodes of 
acute congestive heart failure in the past year.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for mitral valve prolapse with chest pains have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.104, Diagnostic Code 7000 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2003, October 2003, March 2006, and November 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

In addition, the veteran presented oral testimony in support 
of his claim at a personal hearing before the Board in March 
2006.  As there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

Diseases of the Heart
Note 1: Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.
Note 2: One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.


700
0
         Valvular heart disease (including 
rheumatic heart disease):
Rating

During active infection with valvular heart 
damage and for three months following 
cessation of therapy for the active infection
100

Thereafter, with valvular heart disease (documented by 
findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in:

Chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent
100

More than one episode of acute congestive 
heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 
50 percent
60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation 
on electro-cardiogram, echocardiogram, or X-
ray
30
38 C.F.R. § 4.104, Diagnostic Code 7000 (2006).

FB
Factual Background

The veteran contends that he is entitled to a higher rating 
for his service-connected heart disability, as he believes it 
has worsened in severity.  The Board has considered the 
veteran's contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

VA outpatient treatment records dated between January 2002 
and August 2002 show the veteran's workload was estimated at 
8 METs upon evaluation in May 2002.  

In June 2002 show the veteran presented at a VA Medical 
Center for emergency medical treatment following an episode 
of unresolved chest pain, with radiation down the left arm.  
The chest pain was ultimately resolved with morphine.  The 
veteran was diagnosed with unstable angina.  He was 
transferred to a private medical facility (WMC) where he 
underwent a cardiac catherization.  

The clinical records pertaining to the cardiac catherization 
at WMC are of record in the claims file.  Upon admission, the 
veteran reported having chronic chest pain, approximately one 
episode per week, for the past 20 years.  He related that the 
pain had increased in frequency to 2 to 3 times per week over 
the last month or two, and increasingly resistant to 
nitroglycerin.  These records also reveal that the veteran 
was found to have normal right and left-sided filling 
pressures; normal left ventricular systolic function; and 
coronary artery disease involving a diagonal branch and 
proximal left anterior descending.  Left ventricular ejection 
fraction was 70 percent.  A stress test was negative.  

The veteran underwent a VA examination in July 2002.  His 
claims file was reviewed at this time.  The veteran reported 
that he had stopped working in January 2002, due to the 
episodes of chest pain and sleep apnea.  The veteran denied 
any episodes of syncope, but noted some infrequent episodes 
of dizziness.  He also reported frequent chest pain similar 
to that experienced in June 2002, which has brought him to 
emergency and urgent care centers several times over the past 
five years.  He indicated that he usually self-treated the 
chest pain by sitting down and calming himself, and if needed 
he would take up to three tablets of nitroglycerin.  The 
chest pain was usually left-sided and traveled to his left 
arm and leg; and was accompanied by dyspnea.  He denied a 
history of acute rheumatic heart disease or infarction; 
hyperthyroid heart disease; or cardiac surgery.  The veteran 
did experience edema of the lower extremities.  

Upon physical examination, the examiner noted that 
radiological studies of the heart in June 2002 revealed 
borderline heart size with diffuse interstitial prominence.  
There was no consolidation.  The ventral vascular pattern was 
normal.  The clinical impression was cardiomegaly with 
interstitial prominence.  The examiner also noted that the 
most recent exercise tolerance testing was in May 2002, where 
veteran's workload was estimated at 8 METs.  This stress test 
was clinically negative.  Currently, the veteran's heart was 
of regular rate and rhythm.  S1 and S2 were normal.  The 
recorded blood pressure was 130/80.  There was edema of the 
left lower extremity, with the left leg measuring 1/4 inch 
larger at the ankle than the right.  There was no cyanosis or 
clubbing.  No murmurs, gallops, or rubs were detected.  There 
was no evidence of congestive heart failure, rales, or liver 
enlargement.  A cardiac catherization in June 2002 revealed 
the left ventricle was well opacified in the right anterior 
oblique projection, chamber contracted symmetrically.  There 
was a trace of mitral regurgitation associated with premature 
ventricular contractions.  Left ventricular ejection fraction 
was calculated at 70 percent.  The left main coronary artery 
was normal.  The left anterior descending artery had 50 
percent narrowing in the proximal and medial third.  There 
was 75 percent narrowing of the diagonal branch at the origin 
and 40 -50 percent in the mid-portion; but no critical 
stenosis was observed.  The final diagnosis included coronary 
artery disease, mitral regurgitation, left, ejection fraction 
70 percent, and edema, lower left extremity.

VA outpatient treatment records dated between July 2002 and 
February 2004 include clinical notes from a cardiology 
consultation in March 2003.  At that time the veteran 
reported having chest pain once in a while, which was non-
exertional related; but denied any real heart chest pain.  He 
denied any episodes of syncope.  A myocardial perfusion study 
performed in March 2003 revealed a left ventricular ejection 
fraction of 57 percent.  A clinical note dated in May 2003 
shows at that time the veteran denied any chest pain or 
shortness of breath.  During a cardiology consultation in 
November 2003 for a scheduled orthopedic surgery, the veteran 
related that since June 2002 he had experienced mild 
shortness of breath when he exerted, but otherwise had no 
chest pain or other complaint.  He denied any palpitations, 
syncope, or claudication.  He stated that he was able to walk 
any distance, but had to stop after a few blocks to catch his 
breath.  

In testimony at a Travel Board hearing held in March 2006, 
the veteran stated that he fatigued easily and could only 
walk about a half of a block before becoming tired and 
needing to rest.  He also indicated that he takes 
nitroglycerin about two to three times a week as needed, for 
chest pain.

The veteran underwent a VA examination in November 2006.  His 
claims folder was reviewed at this time.  The veteran 
reported that he had been doing well.  He denied any cardiac, 
respiratory, gastrointestinal, or genitourinary symptoms- 
including chest pains and shortness of breath.  The veteran 
reported that he had heart pain that comes and goes, usually 
about threes times a day and occurs randomly in the heart 
itself, independent of activity.  He then relaxes and takes 
1-2 tabs of nitroglycerin if necessary, and will go to the 
emergency room if three tablets do not work.  The veteran 
reported being hospitalized in 2005 for chest pains, but no 
intervention was taken.  He also reported a cardiac 
catherization in 2003, without angioplasty.  The veteran 
denied a history of syncope, fatigue, dizziness, dyspnea, or 
the need for continuous medication.  He did report daily 
angina.  The veteran stated that his only significant cardiac 
history was mitral valve prolapse.  There was no noted 
history of trauma to the heart; cardiac neoplasm; myocardial 
infarction; congestive heart disease; rheumatic heart 
disease; hypertensive heart disease; endocarditis; syphilitic 
heart disease; or pericarditis.

Upon physical examination, the veteran appeared obese and 
physically deconditioned.  There was no evidence of distress.  
Cardiac examination findings included absent jugular venous 
disention (JVD) signs; S1 and S2 sounds present; murmur 
present (grade 2 systolic murmur).  There was no click or 
pericardial rub.  The pulmonary examination showed all breath 
sounds were clear and there was no peripheral edema.  The 
stress test revealed METs greater than or equal to 9, with no 
METs deficits from the heart disorder.  The left ventricular 
ejection fracture was normal, at 60 percent.  Heart size was 
normal.  The overall diagnosis was no significant heart 
disability to affect METs or activities of daily living.  The 
echocardiogram showed only significant findings of mild 
pulmonary hypertension related to obstructive sleep apnea.  
The veteran's heart disability had no significant effects on 
the veteran's occupation or activities of daily living.  The 
examiner specifically noted that the veteran attempted to be 
vague and resisted providing specifics when answering some of 
the health history questions.  He was also reportedly 
argumentative in nature during the examination and indicated 
that he could not give specifics or good history.  The 
examiner also stated that the veteran was malingering.

Social Security disability records are included in the claims 
file.  These records show that the veteran was found to be 
disabled, beginning in July 2003 due to a primary diagnosis 
of hypertensive cardiovascular disease and a secondary 
diagnosis of diabetes mellitus.    

Based upon the evidence, the Board finds that an increased 
disability rating is not warranted.  The veteran's service-
connected veteran's mitral valve prolapse is currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2006), which is the rating 
code for valvular heart disease.  The Board agrees that this 
is the most appropriate code for the veteran's disability.  
See 38 C.F.R. § 4.20 (when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous).  Therefore, the Board will continue to 
evaluate the veteran's disability under this rating code. 

Under Diagnostic Code 7000, the next highest possible 
disability rating is 60 percent.  In order to warrant a 60 
percent disability rating there must be evidence of more than 
one episode of acute congestive heart failure in the past 
year; or a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2006).  

Based on the above evidence, the Board finds that an 
increased rating for the veteran's mitral valve prolapse with 
chest pains is not warranted.  As noted, the veteran's 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the 
current medical evidence does not reflect a current level of 
severity that more closely approximates the criteria for a 60 
percent rating.  In this regard, the evidentiary record is 
completely negative for any episodes of congestive heart 
failure over the course of the present appeal.  In addition, 
there is no evidence that a workload of 5-7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, as a result 
of the service-connected condition.  In fact, the veteran's 
workload capacity has been consistently estimated to be 
greater than 5, which is the maximum METs level for a 
disability evaluation of 60 percent.  Specifically, in May 
2002, the veteran's METs level was 8; and most recently 
during a VA examination in November 2006, the veteran's METs 
level was shown to be 9.  

While the cumulative record reflects the veteran's complaints 
of chest pain (angina), and intermittent report of dyspnea, 
fatigue, and dizziness- the Board observes that these 
symptoms were denied at the most recent examination of 
record- and have not been reported during a stress test where 
a workload of greater than 3 METs but not greater than 5 METs 
was achieved.  The veteran has also denied any episodes of 
syncope throughout the appeal period.  Finally, the examiner 
opined that overall; the veteran's heart disability has no 
significant effects on METs or activities of daily living.  
In addition, the noted mild pulmonary hypertension is related 
to obstructive sleep apnea- not a service-connected heart 
disability.  

Moreover, the records also reflect that the veteran's left 
ventricle ejection fraction has consistently been greater 
than 50 percent.  In June and July 2002, the veteran's left 
ventricular ejection fraction was 70 percent.  In March 2003, 
the LVEF was recorded as 57 percent, and most recently during 
the November 2006 VA examination, the left ventricular 
ejection fraction was normal at 60 percent.  There also is no 
indication that the veteran takes medication for his mitral 
valve prolapse disease on a constant continuing basis.  
Therefore, the Board finds that the evidence more nearly 
approximates the criteria for a 30 percent disability rating.  
An increased disability rating for mitral valve prolapse with 
chest pains is denied.
 
While the veteran may sincerely believe that the current 
severity of his service-connected heart disorder warrants an 
increased disability rating, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim. 


ORDER

An increased rating for mitral valve prolapse with chest 
pains, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


